     Case 3:19-cv-00120-X Document 32 Filed 01/07/20               Page 1 of 3 PageID 118


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MONICA ABBOUD, individually and                  §
on behalf of all others similarly situated,      §
                                                 §
       Plaintiff,                                §
                                                 §          Case No. 3:19-cv-120
v.                                               §
                                                 §
AGENTRA, LLC,                                    §
                                                 §
       Defendant.                                §
                          JOINT MOTION TO EXTEND
                DISCOVERY AND CLASS CERTIFICATION DEADLINES

       Plaintiff Monica Abboud (“Plaintiff”) and Defendant Agentra, LLC (“Defendant”) file

this Joint Motion to Extend the Discovery and Class Certification deadlines contained in the

Court’s April 12, 2019 Class Certification Scheduling Order [Dkt. 25] as amended [Dkt. 30] and

would respectfully show as follows:

       The Court’s Class Certification Scheduling Order sets the Parties’ discovery deadline as

January 13, 2020 and Plaintiff’s deadline to file her Motion for Class Certification on January

30, 2020. The Parties request that the Court extend the discovery deadline to February 14, 2020,

and Plaintiff’s deadline to file her Motion for Class Certification to March 2, 2020. This

extension allows the Parties to maximize the chance of a productive mediation by providing the

opportunity to defer costs relating to fact discovery and class certification briefing until after

mediation.

       This request is not sought for delay but so that justice may be done.

                                     PRAYER FOR RELIEF

       For the reasons set forth above, the Parties request that this Court grant this Joint Motion

to Extend Discovery and Class Certification Deadlines and extend the discovery deadline to


JOINT MOTION TO EXTEND DISCOVERY AND CLASS CERTIFICATION DEADLINES                         Page - 1
   Case 3:19-cv-00120-X Document 32 Filed 01/07/20                Page 2 of 3 PageID 119


February 14, 2020 and Plaintiff’s deadline to file her Motion for Class Certification to March 2,

2020.

Dated: January 7, 2020                              Respectfully submitted,

                                                    /s/ William S. Richmond
                                                    WILLIAM S. RICHMOND
                                                    Texas Bar. No. 24066800
                                                    ANDREW LIN
                                                    Texas Bar. No. 24092702
                                                    LAURA E. BRANDT
                                                    Texas Bar. No. 24082369
                                                    PLATT CHEEMA RICHMOND PLLC
                                                    1201 N. Riverfront Blvd., Suite 150
                                                    Dallas, Texas 75307
                                                    Telephone: (214) 559-2700
                                                    Facsimile: (214) 559-4390
                                                    brichmond@pcrfirm.com
                                                    alin@pcrfirm.com
                                                    lbrandt@pcrfirm.com

                                                    COUNSEL FOR DEFENDANT
                                                    AGENTRA, LLC

                                                    /s/ Patrick Peluso
                                                    Steven L. Woodrow*
                                                    swoodrow@woodrowpeluso.com
                                                    Patrick H. Peluso*
                                                    ppeluso@woodrowpeluso.com
                                                    Taylor T. Smith*
                                                    tsmith@woodrowpeluso.com
                                                    Woodrow & Peluso, LLC
                                                    3900 East Mexico Ave., Suite 300
                                                    Denver, Colorado 80210
                                                    Telephone: (720) 213-0675
                                                    Facsimile: (303) 927-0809
                                                    *Admitted Pro Hac

                                                    COUNSEL FOR PLAINTIFF




JOINT MOTION TO EXTEND DISCOVERY AND CLASS CERTIFICATION DEADLINES                       Page - 2
   Case 3:19-cv-00120-X Document 32 Filed 01/07/20             Page 3 of 3 PageID 120


                              CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant Agentra, LLC does hereby certify that this
pleading was served on counsel of record on January 7, 2020 by electronic filing.

                                                 /s/ William S. Richmond
                                                 WILLIAM RICHMOND




JOINT MOTION TO EXTEND DISCOVERY AND CLASS CERTIFICATION DEADLINES               Page - 3
